United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 13-3121
                         ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

Corey M. McKinney, also known as Corey M. McKinley, also known as Monroe,
                   also known as Chef FireFlame Corey

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                for the Western District of Missouri - Kansas City
                                 ____________

                            Submitted: October 1, 2014
                              Filed: October 3, 2014
                                  [Unpublished]
                                  ____________

Before LOKEN, MELLOY, and GRUENDER, Circuit Judges.
                           ____________

PER CURIAM.

       After Corey McKinney pleaded guilty to production of child pornography, in
violation of 18 U.S.C. § 2251(a), and sex trafficking of a child, in violation of 18
U.S.C. § 1591(a) and (b)(2), the district court1 sentenced him to concurrent terms of
15 years and life in prison, respectively. In this direct appeal, his counsel has filed a
brief under Anders v. California, 386 U.S. 738 (1967), and McKinney has filed
multiple pro se supplemental briefs.

       Addressing the arguments raised, we first conclude that the district court did not
abuse its discretion in denying McKinney’s motion to withdraw his guilty plea, which
was based on unsupported assertions that his plea was entered in ignorance and
without full discovery. See United States v. Alvarado, 615 F.3d 916, 920 (8th Cir.
2010) (trial court can deny motion to withdraw guilty plea if allegations in motion are
inherently unreliable, are not supported by specific facts, or are not grounds for
withdrawal even if true). In addition, the plea stipulations establish a factual basis for
the convictions, and the plea transcript shows that McKinney, who was found
competent to proceed, entered into the plea agreement knowingly and voluntarily,
aware of the possible sentence he faced. McKinney’s ineffective-assistance claims
are more appropriately raised in proceedings under 28 U.S.C. § 2255, see United
States v. McAdory, 501 F.3d 868, 872-73 (8th Cir. 2007), and his remaining
arguments are foreclosed by his valid guilty plea, see United States v. Smith, 422 F.3d
715, 724 (8th Cir. 2005), including his arguments about witness testimony, the
validity of searches and admissibility of evidence, and the government’s burden of
proof.

     After reviewing the record independently in accordance with Penson v. Ohio,
488 U.S. 75, 80 (1988), we find no nonfrivolous issues. Accordingly, we affirm the
judgment of the district court. We also grant counsel’s motion to withdraw and deny
McKinney’s motion to enlarge the record.
                        ______________________________


      1
        The Honorable David Gregory Kays, Chief Judge, United States District Court
for the Western District of Missouri.

                                           -2-